UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Real Estate Fund Securities owned by the Fund on July 31, 2007 (unaudited) Issuer Shares Value Common stocks 98.61% (Cost $49,574,814) Airport Services 1.16% Macquarie Infrastructure Company LLC (L) 21,650 861,454 Application Software 1.36% MacDonald, Dettwiler and Associates Ltd. (Canada) (F)(I) 22,500 1,006,837 Casinos & Gaming 1.79% Melco PBL Entertainment (Macau) Ltd., ADR (Hong Kong) (F)(I) 100,000 1,326,000 Coal & Consumable Fuels 1.72% Natural Resource Partners LP 11,332 422,684 Natural Resource Partners LP 22,666 851,335 Diversified Capital Markets 0.51% HFF, Inc. (Class A) (I) 30,000 376,200 Diversified REITs 9.93% Allco Commerical Real Estate Investment Trust (Singapore) (F)(I) 3,440,000 2,494,908 British Land Co., Plc (United Kingdom) (C) 30,000 748,274 CapLease, Inc. 47,000 435,690 Vornado Realty Trust 34,300 3,671,129 Highways & Railtracks 1.85% Road King Infrastructure Ltd. (Hong Kong) (F) 650,000 1,371,159 Hotels, Resorts & Cruise Lines 2.38% Starwood Hotels & Resorts Worldwide, Inc. 28,000 1,762,880 Industrial Conglomerates 0.79% China Everbright International Ltd. (Hong Kong) (F) 1,500,000 587,136 Industrial REITs 7.48% AMB Property Corp. 29,000 1,545,120 DCT Industrial Trust, Inc. 76,000 744,800 ProLogis Co. 57,000 3,243,300 Marine 1.69% Alexander & Baldwin, Inc. 23,000 1,247,060 Mortgage REITs 0.72% Quadra Realty Trust, Inc. (L) 60,000 532,200 Page 1 John Hancock Real Estate Fund Securities owned by the Fund on July 31, 2007 (unaudited) Office REITs 15.14% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Digital Realty Trust, Inc. Douglas Emmett, Inc. Kilroy Realty Corp. Mack-Cali Realty Corp. Maguire Properties, Inc. SL Green Realty Corp. Oil & Gas Exploration & Production 0.81% ARC Energy Trust (Canada) (F) Real Estate Management & Development 15.73% Brookfield Properties Corp. (Canada) (F) CB Richard Ellis Group, Inc. (I) Eurocastle Investment Ltd. (Guernsey Channel Islands) (C) Hongkong Land Holdings Ltd. (Bermuda) (F) IVG Immobilien AG (Germany) (C) Shenzhen Investment Ltd. (Hong Kong) (F) Tejon Ranch Co. (I)(L) Ticon Industrial Connection Public Co., Ltd. (Thailand) (F) Residential REITs 18.51% Apartment Investment & Management Co. (Class A) Archstone-Smith Trust Avalonbay Communities, Inc. BRE Properties, Inc. (Class A) Equity Residential Essex Property Trust, Inc. Home Properties, Inc. UDR, Inc. Retail REITs 10.56% General Growth Properties, Inc. Kimco Realty Corp. Simon Property Group, Inc. Specialized REITs 6.48% Ashford Hospitality Trust DiamondRock Hospitality Co. Host Hotels & Resorts, Inc. LaSalle Hotel Properties Regal Real Estate Investment Trust (Hong Kong) (F)(I) Page 2 John Hancock Real Estate Fund Securities owned by the Fund on July 31, 2007 (unaudited) Par value Issuer, description Value Short-term investments 3.23% (Cost $2,393,623) Joint Repurchase Agreement 1.43% Joint Repurchase Agreement with Bank of America Corp. dated 07-31-2007 at 5.120% to be repurchased at $1,062,151 on 08-01-2007, collateralized by $893,398 U.S. Treasury Bond, 7.500% due 11-15-2016 (valued at $1,083,240, including interest) 1,062 1,062,000 Shares Cash Equivalents 1.80% John Hancock Cash Investment Trust (T)(W) 1,331,623 1,331,623 Total investments (Cost $51,968,437) 101.84% Other assets and liabilities, net (1.84%) Total net assets 100.00% Page 3 John Hancock Real Estate Fund Notes to Schedule of Investments July 31, 2007 (unaudited) ADR American Depositary Receipt (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of July 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on July 31, 2007, including short-term investments, was $51,968,437. Gross unrealized appreciation and depreciation of investments aggregated $25,672,587 and $2,259,614, respectively, resulting in net unrealized appreciation of $23,412,973. Notes to Schedule of Investments - Page 1 Notes to Schedule of Investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
